                      Case 1:21-sc-00119-GMH Document 1 Filed 01/13/21 Page 1 of 21
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                         for the
                                                          DistrictDistrict
                                                     __________    of Columbia
                                                                           of __________

              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched                       )
          or identify the person by name and address)                        )              Case No.
                                                                             )
                                                                             )
                                                                             )



        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):



located in the                                    District of                                            , there is now concealed (identify the
person or describe the property to be seized):




          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                  evidence of a crime;
                  contraband, fruits of crime, or other items illegally possessed;
                     property designed for use, intended for use, or used in committing a crime;
                     a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                                   Offense Description



          The application is based on these facts:



               Continued on the attached sheet.
               Delayed notice of        days (give exact ending date if more than 30 days:                                   )   is requested under
               18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                        Applicant’s signature


                                                                                                       Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                                                      (specify reliable electronic means).


Date:
                                                                                                         Judge’s signature

City and state:
                                                                                                       Printed name and title
                           Case 1:21-sc-00119-GMH Document 1 Filed 01/13/21 Page 2 of 21




                                                                   District of Columbia


              (Briefly describe the property to be searched
                           or identify the person by name and address)




(identify the person or describe the property to be searched and give its location)




                                                             (identify the person or describe the property to be seized)




                                                                                                                                    (not to exceed 14 days)




                                                                                                          (United States Magistrate Judge)



                                             (check the appropriate box)
                             (not to exceed 30)




                                                                                                                   Judge’s signature


                                                                                                                 Printed name and title
Case 1:21-sc-00119-GMH Document 1 Filed 01/13/21 Page 3 of 21




                                           Executing officer’s signature


                                              Printed name and title
         Case 1:21-sc-00119-GMH Document 1 Filed 01/13/21 Page 4 of 21




                                     ATTACHMENT A


                                  Property to Be Searched


       This warrant applies to information associated with the Facebook user ID URL:

thomas.robertson.96 (ID number 1295375580) and https://www.facebook.com/jacob.fracker that

is stored at premises owned, maintained, controlled, or operated by Facebook Inc., a company

headquartered in Menlo Park, California.
         Case 1:21-sc-00119-GMH Document 1 Filed 01/13/21 Page 5 of 21




                                       ATTACHMENT B

                          Particular Things to be Seized and Procedures
                              to Facilitate Execution of the Warrant

I.     Information to be disclosed by Facebook

       To the extent that the information described in Attachment A is within the possession,

custody, or control of Facebook, Inc. (“Facebook”), including any messages, records, files, logs,

or information that have been deleted but are still available to Facebook, or have been preserved

from November 1, 2020 to present pursuant to a request made under 18 U.S.C. § 2703(f),

Facebook is required to disclose the following information to the government for each user ID

listed in Attachment A:

       (a)     All contact and personal identifying information, including full name, user

               identification number, birth date, gender, contact e-mail addresses, Facebook

               passwords, Facebook security questions and answers, physical address (including

               city, state, and zip code), telephone numbers, screen names, websites, and other

               personal identifiers;

       (b)     All activity logs for the account and all other documents showing the user’s posts

               and other Facebook activities;

       (c)     All photos and videos uploaded by that user ID and all photos and videos

               uploaded by any user that have that user tagged in them;

       (d)     All profile information; News Feed information; status updates; links to videos,

               photographs, articles and other such items; Notes; Wall postings; friend lists,

               including the friends’ Facebook user identification numbers; groups and networks

               of which the user is a member, including the groups’ Facebook group

               identification numbers; future and past event postings; rejected “Friend” requests;
  Case 1:21-sc-00119-GMH Document 1 Filed 01/13/21 Page 6 of 21




      comments; gifts; pokes; tags; and information about the user’s access and use of

      Facebook applications;

(e)   All other records of communications and messages made or received by the user,

      including all private messages, chat history, video calling history, and pending

      “Friend” requests;

(f)   All “check ins” and other location information;

(g)   All IP logs, including all records of the IP addresses that logged into the account;

(h)   All records of the account’s usage of the “Like” feature, including all Facebook

      posts and all non-Facebook webpages and content that the user has “liked”;

(i)   All information about the Facebook pages that the account is or was a “fan” of;

(j)   All past and present lists of friends created by the account;

(k)   All records of Facebook searches performed by the account;

(l)   All information about the user’s access and use of Facebook Marketplace;

(m)   The types of service utilized by the user;

(n)   The length of service (including start date) and the means and source of any

      payments associated with the service (including any credit card or bank account

      number);

(o)   All privacy settings and other account settings, including privacy settings for

      individual Facebook posts and activities, and all records showing which Facebook

      users have been blocked by the account;

(p)   All records pertaining to communications between Facebook and any person

      regarding the user or the user’s Facebook account, including contacts with support

      services and records of actions taken.

                                        2
         Case 1:21-sc-00119-GMH Document 1 Filed 01/13/21 Page 7 of 21




II.    Information to be seized by the government

       All information described above in Section I that constitutes fruits, evidence, or

instrumentalities of, or contraband from, violations of 18 U.S.C. § 1752(a)(1) and (2), and

40 U.S.C. § 5104(e)(2)(D), involving Thomas Robertson or Jacob Fracker on January 6, 2021

since January 1, 2021, including, for each user ID identified on Attachment A, information

pertaining to the following matters:

           (a) The events at the U.S. Capitol on January 6, 2021;

           (b) Evidence indicating how and when the Facebook account was accessed or used,

               to determine the chronological and geographic context of account access, use, and

               events relating to the crime under investigation and to the Facebook account

               owner;

           (c) Evidence indicating the Facebook account owner’s state of mind as it relates to

               the crime under investigation;

           (d) The identity of the person(s) who created or used the user ID, including records

               that help reveal the whereabouts of such person(s).

           (e) The identity of the person(s) who communicated with the user ID about matters

               relating to events at the U.S. Capitol on January 6, 2021, including records that

               help reveal their whereabouts.

III.       Government procedures for warrant execution

       The United States government will conduct a search of the information produced by

Facebook and determine which information is within the scope of the information to be seized

specified in Section II. That information that is within the scope of Section II may be copied and

retained by the United States.

                                                3
         Case 1:21-sc-00119-GMH Document 1 Filed 01/13/21 Page 8 of 21




       Law enforcement personnel will then seal any information from Facebook that does not

fall within the scope of Section II and will not further review the information absent an order of

the Court.




                                                 4
         Case 1:21-sc-00119-GMH Document 1 Filed 01/13/21 Page 9 of 21




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 IN THE MATTER OF THE SEARCH OF
 INFORMATION ASSOCIATED WITH
 TWO ACCOUNT(S) STORED AT           Misc. No.21-sc-119
 PREMISES CONTROLLED BY
 FACEBOOK INC. PURSUANT TO 18U.S.C. Filed Under Seal
 2703 FOR INVESTIGATION OF
 VIOLATION OF 18 U.S.C. 1752

                              AFFIDAVIT IN SUPPORT OF
                       AN APPLICATION FOR A SEARCH WARRANT

       I, Kathryn Camiliere, being first duly sworn, hereby depose and state as follows:

                       INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application for a search warrant for

information associated with a certain Facebook user ID that is stored at premises owned,

maintained, controlled, or operated by Facebook, Inc. (“Facebook”), a social networking

company headquartered in Menlo Park, California. The information to be searched is described

in the following paragraphs and in Attachment A. This affidavit is made in support of an

application for a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to

require Facebook to disclose to the government records and other information in its possession,

further described in Section I of Attachment B, pertaining to the subscriber or customer

associated with the user ID. Upon receipt of the information described in Section I of

Attachment B, government-authorized persons will review that information to locate the

information described in Section II of Attachment B, using the procedures described in Section

III of Attachment B.

       2.      I am a Special Agent with the Federal Bureau of Investigation and have been

since May 1, 2016. I obtained a Bachelors degree from the United States Military Academy, and
         Case 1:21-sc-00119-GMH Document 1 Filed 01/13/21 Page 10 of 21




a Masters degree from King’s College in London. Prior to joining the FBI, I spent 6 years in the

United States Army, deploying twice to Afghanistan. I have extensive experience investigating

international terrorism and white collar crimes.

        3.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

        4.      Based on my training and experience and the facts as set forth in this affidavit,

there is probable cause to believe that violations of 18 U.S.C. § 1752(a) and 40 U.S.C. §

5104(e)(2)(D), have been committed by Thomas Robertson and Jacob Fracker (the

“defendants.”). There is also probable cause to search the information described in Attachment

A for evidence of these crimes, as described in Attachment B.

        5.      Based on the information described herein, a warrant for the arrest of Thomas

Robertson and Jacob Fracker was issued by a Magistrate Judge in the District of Columbia on

January 12, 2021, finding that there was probable cause that the defendants had committed

violations of 18 U.S.C. § 1752(a) and 40 U.S.C. § 5104(e)(2)(D).

                                          JURISDICTION

        6.      This Court has jurisdiction to issue the requested warrant because it is “a court of

competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A) &

(c)(1)(A). Specifically, the Court is a “district court of the United States . . . that – has

jurisdiction over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i). As discussed more




                                                   2
        Case 1:21-sc-00119-GMH Document 1 Filed 01/13/21 Page 11 of 21




fully below, acts or omissions in furtherance of the offenses under investigation occurred within

Washington, DC. See 18 U.S.C. § 3237]

                                      PROBABLE CAUSE

       7.      On January 6, 2021, a joint session of the United States Congress convened at the

United States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint

session, elected members of the United States House of Representatives and the United States

Senate were meeting in separate chambers of the United States Capitol to certify the vote count

of the Electoral College of the 2020 Presidential Election, which had taken place on November

3, 2020. The joint session began at approximately 1:00 p.m. Shortly thereafter, by approximately

1:30 p.m., the House and Senate adjourned to separate chambers to resolve a particular objection.

Vice President Mike Pence was present and presiding, first in the joint session, and then in the

Senate chamber.

       8.      As the proceedings continued in both the House and the Senate, and with Vice

President Mike Pence present and presiding over the Senate, a large crowd gathered outside the

U.S. Capitol. As noted above, temporary and permanent barricades were in place around the

exterior of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to

keep the crowd away from the Capitol building and the proceedings underway inside.

       9.      At such time, the certification proceedings still underway and the exterior doors

and windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol

Police attempted to maintain order and keep the crowd from entering the Capitol; however,

shortly after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by

breaking windows and by assaulting members of the U.S. Capitol Police, as others in the crowd

encouraged and assisted those acts.

                                                 3
        Case 1:21-sc-00119-GMH Document 1 Filed 01/13/21 Page 12 of 21




       10.     Shortly thereafter, at approximately 2:20 p.m. members of the United States

House of Representatives and United States Senate, including the President of the Senate, Vice

President Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the

joint session of the United States Congress was effectively suspended until shortly after 8:00

p.m. Vice President Pence remained in the United States Capitol from the time he was evacuated

from the Senate Chamber until the sessions resumed.

       11.     During national news coverage of the aforementioned events, video footage

which appeared to be captured on mobile devices of persons present on the scene depicted

evidence of violations of local and federal law, including scores of individuals inside the U.S.

Capitol building without authority to be there.

       12.     According to information the FBI has reviewed, after 2:00 p.m., but before the

joint session of Congress resumed at 8:00 p.m., the defendants Thomas Robertson and Jacob

Fracker were photographed in the Capitol Building making an obscene gesture in front of a

statue of John Stark (Exhibit A). At the time they were photographed, the defendants were off-

duty from their positions as police officers with the Rocky Mount Police Department in Rocky

Mount, Virginia.

       13.     In social media posts, Defendant Robertson is quoted as saying, “CNN and the

Left are just mad because we actually attacked the government who is the problem and not some

random small business ... The right IN ONE DAY took the f***** U.S. Capitol. Keep poking

us.” He also stated that he was “proud” of the photo in an Instagram Post that was shared to

Facebook using the account identified as belonging to thomas.robertson.96, because he was

“willing to put skin in the game.”



                                                  4
        Case 1:21-sc-00119-GMH Document 1 Filed 01/13/21 Page 13 of 21




       14.        In another Facebook post, now believed to be deleted, Defendant Fracker using

the Facbook identification Jacob.Fracker including the caption, “Lol to anyone who’s possibly

concerned about the picture of me going around... Sorry I hate freedom? …Not like I did

anything illegal…y’all do what you feel you need to…”

       15.        In a statement to Newsweek, Defendant Robertson admitted that he and

Defendant Fracker sent the photo to their police department colleagues, and after it was leaked to

social media he reposted it on his own Facebook page. It has also been reported that Robertson

stated that he broke no laws, did not know about the violence, and that he had been escorted “in”

by the Capitol Police. Robertson made these claims notwithstanding his previous posts that he

had “attacked the government” and “took the f**** Capitol.” Moreover, at that date and time,

the United States Capitol was on lockdown and the defendants’ presence inside was without

lawful authority.

       16.        Facebook owns and operates a free-access social networking website of the same

name that can be accessed at http://www.facebook.com. Facebook allows its users to establish

accounts with Facebook, and users can then use their accounts to share written news,

photographs, videos, and other information with other Facebook users, and sometimes with the

general public.

       17.        Facebook asks users to provide basic contact and personal identifying information

to Facebook, either during the registration process or thereafter. This information may include

the user’s full name, birth date, gender, contact e-mail addresses, Facebook passwords, Facebook

security questions and answers (for password retrieval), physical address (including city, state,

and zip code), telephone numbers, screen names, websites, and other personal identifiers.

Facebook also assigns a user identification number to each account. Facebook identifies unique

                                                  5
         Case 1:21-sc-00119-GMH Document 1 Filed 01/13/21 Page 14 of 21




Facebook accounts by a user’s email address, the user ID number, or the username associated

with a Facebook profile.

       18.     Facebook users may join one or more groups or networks to connect and interact

with other users who are members of the same group or network. Facebook assigns a group

identification number to each group. A Facebook user can also connect directly with individual

Facebook users by sending each user a “Friend Request.” If the recipient of a “Friend Request”

accepts the request, then the two users will become “Friends” for purposes of Facebook and can

exchange communications or view information about each other. Each Facebook user’s account

includes a list of that user’s “Friends” and a “News Feed,” which highlights information about

the user’s “Friends,” such as profile changes, upcoming events, and birthdays.

       19.     Facebook users can select different levels of privacy for the communications and

information associated with their Facebook accounts. By adjusting these privacy settings, a

Facebook user can make information available only to himself or herself, to particular Facebook

users, or to anyone with access to the Internet, including people who are not Facebook users. A

Facebook user can also create “lists” of Facebook friends to facilitate the application of these

privacy settings. Facebook accounts also include other account settings that users can adjust to

control, for example, the types of notifications they receive from Facebook.

       20.     Facebook users can create profiles that include photographs, lists of personal

interests, and other information. Facebook users can also post “status” updates about their

whereabouts and actions, as well as links to videos, photographs, articles, and other items

available elsewhere on the Internet. Facebook users can also post information about upcoming

“events,” such as social occasions, by listing the event’s time, location, host, and guest list. In

addition, Facebook users can “check in” to particular locations or add their geographic locations

                                                  6
         Case 1:21-sc-00119-GMH Document 1 Filed 01/13/21 Page 15 of 21




to their Facebook posts, thereby revealing their geographic locations at particular dates and

times. A particular user’s profile page also includes a “Wall,” which is a space where the user

and his or her “Friends” can post messages, attachments, and links that will typically be visible

to anyone who can view the user’s profile.

       21.     Facebook allows users to upload photos and videos, which may include any

metadata such as a location that the user transmitted when s/he uploaded the photo or video. It

also provides users the ability to “tag” (i.e., label) other Facebook users in a photo or video.

When a user is tagged in a photo or video, he or she receives a notification of the tag and a link

to see the photo or video. For Facebook’s purposes, the photos and videos associated with a

user’s account will include all photos and videos uploaded by that user that have not been

deleted, as well as all photos and videos uploaded by any user that have that user tagged in them.

       22.     Facebook users can exchange private messages on Facebook with other users.

These messages, which are similar to e-mail messages, are sent to the recipient’s “Inbox” on

Facebook, which also stores copies of messages sent by the recipient, as well as other

information. Facebook users can also post comments on the Facebook profiles of other users or

on their own profiles; such comments are typically associated with a specific posting or item on

the profile. In addition, Facebook has a Chat feature that allows users to send and receive instant

messages through Facebook. These chat communications are stored in the chat history for the

account. Facebook also has a Video Calling feature, and although Facebook does not record the

calls themselves, it does keep records of the date of each call.

       23.     If a Facebook user does not want to interact with another user on Facebook, the

first user can “block” the second user from seeing his or her account.



                                                  7
           Case 1:21-sc-00119-GMH Document 1 Filed 01/13/21 Page 16 of 21




          24.   Facebook has a “like” feature that allows users to give positive feedback or

connect to particular pages. Facebook users can “like” Facebook posts or updates, as well as

webpages or content on third-party (i.e., non-Facebook) websites. Facebook users can also

become “fans” of particular Facebook pages.

          25.   Facebook has a search function that enables its users to search Facebook for

keywords, usernames, or pages, among other things.

          26.   Each Facebook account has an activity log, which is a list of the user’s posts and

other Facebook activities from the inception of the account to the present. The activity log

includes stories and photos that the user has been tagged in, as well as connections made through

the account, such as “liking” a Facebook page or adding someone as a friend. The activity log is

visible to the user but cannot be viewed by people who visit the user’s Facebook page.

          27.   Facebook Notes is a blogging feature available to Facebook users, and it enables

users to write and post notes or personal web logs (“blogs”), or to import their blogs from other

services, such as Xanga, LiveJournal, and Blogger.

          28.   The Facebook Gifts feature allows users to send virtual “gifts” to their friends that

appear as icons on the recipient’s profile page. Gifts cost money to purchase, and a personalized

message can be attached to each gift. Facebook users can also send each other “pokes,” which

are free and simply result in a notification to the recipient that he or she has been “poked” by the

sender.

          29.   Facebook also has a Marketplace feature, which allows users to post free

classified ads. Users can post items for sale, housing, jobs, and other items on the Marketplace.

          30.   In addition to the applications described above, Facebook also provides its users

with access to thousands of other applications (“apps”) on the Facebook platform. When a

                                                  8
        Case 1:21-sc-00119-GMH Document 1 Filed 01/13/21 Page 17 of 21




Facebook user accesses or uses one of these applications, an update about that the user’s access

or use of that application may appear on the user’s profile page.

       31.     Some Facebook pages are affiliated with groups of users, rather than one

individual user. Membership in the group is monitored and regulated by the administrator or

head of the group, who can invite new members and reject or accept requests by users to enter.

Facebook can identify all users who are currently registered to a particular group and can

identify the administrator and/or creator of the group. Facebook uses the term “Group Contact

Info” to describe the contact information for the group’s creator and/or administrator, as well as a

PDF of the current status of the group profile page.

       32.     Facebook uses the term “Neoprint” to describe an expanded view of a given user

profile. The “Neoprint” for a given user can include the following information from the user’s

profile: profile contact information; News Feed information; status updates; links to videos,

photographs, articles, and other items; Notes; Wall postings; friend lists, including the friends’

Facebook user identification numbers; groups and networks of which the user is a member,

including the groups’ Facebook group identification numbers; future and past event postings;

rejected “Friend” requests; comments; gifts; pokes; tags; and information about the user’s access

and use of Facebook applications.

       33.     Facebook also retains Internet Protocol (“IP”) logs for a given user ID or IP

address. These logs may contain information about the actions taken by the user ID or IP

address on Facebook, including information about the type of action, the date and time of the

action, and the user ID and IP address associated with the action. For example, if a user views a

Facebook profile, that user’s IP log would reflect the fact that the user viewed the profile, and

would show when and from what IP address the user did so.

                                                 9
        Case 1:21-sc-00119-GMH Document 1 Filed 01/13/21 Page 18 of 21




       34.     Social networking providers like Facebook typically retain additional information

about their users’ accounts, such as information about the length of service (including start date),

the types of service utilized, and the means and source of any payments associated with the

service (including any credit card or bank account number). In some cases, Facebook users may

communicate directly with Facebook about issues relating to their accounts, such as technical

problems, billing inquiries, or complaints from other users. Social networking providers like

Facebook typically retain records about such communications, including records of contacts

between the user and the provider’s support services, as well as records of any actions taken by

the provider or user as a result of the communications.

       35.     As explained herein, information stored in connection with a Facebook account

may provide crucial evidence of the “who, what, why, when, where, and how” of the criminal

conduct under investigation, thus enabling the United States to establish and prove each element

or alternatively, to exclude the innocent from further suspicion. From my training, experience,

and investigation, I know that a Facebook user’s “Neoprint,” IP log, stored electronic

communications, and other data retained by Facebook, can indicate who has used or controlled

the Facebook account. This “user attribution” evidence is analogous to the search for “indicia of

occupancy” while executing a search warrant at a residence. For example, profile contact

information, private messaging logs, status updates, and tagged photos (and the data associated

with the foregoing, such as date and time) may be evidence of who used or controlled the

Facebook account at a relevant time. Further, Facebook account activity can show how and

when the account was accessed or used. For example, as described herein, Facebook logs the

Internet Protocol (IP) addresses from which users access their accounts along with the time and

date. By determining the physical location associated with the logged IP addresses, investigators

                                                 10
        Case 1:21-sc-00119-GMH Document 1 Filed 01/13/21 Page 19 of 21




can understand the chronological and geographic context of the account access and use relating

to the crime under investigation. Such information allows investigators to understand the

geographic and chronological context of Facebook access, use, and events relating to the crime

under investigation. Additionally, Facebook builds geo-location into some of its services. Geo-

location allows, for example, users to “tag” their location in posts and Facebook “friends” to

locate each other. This geographic and timeline information may tend to either inculpate or

exculpate the Facebook account owner. Finally, Facebook account activity may provide relevant

insight into the Facebook account owner’s state of mind as it relates to the offense under

investigation. For example, information on the Facebook account may indicate the owner’s

motive and intent to commit a crime (e.g., information indicating a plan to commit a crime), or

consciousness of guilt (e.g., deleting account information in an effort to conceal evidence from

law enforcement).

       36.     Therefore, the computers of Facebook are likely to contain all the material

described above, including stored electronic communications and information concerning

subscribers and their use of Facebook, such as account access information, transaction

information, and other account information.

             INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

       37.     I anticipate executing this warrant under the Electronic Communications Privacy

Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using the warrant

to require Facebook to disclose to the government copies of the records and other information

(including the content of communications) particularly described in Section I of Attachment B.

Upon receipt of the information described in Section I of Attachment B, government-authorized



                                                11
        Case 1:21-sc-00119-GMH Document 1 Filed 01/13/21 Page 20 of 21




persons will review that information to locate the items described in Section II of Attachment B,

using the procedures described in Section III of Attachment B.

                                         CONCLUSION

       38.     Based on the forgoing, I request that the Court issue the proposed search warrant.

       39.     Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not

required for the service or execution of this warrant.

       40.     Because the warrant will be served on Facebook who will then compile the

requested records and information at a time convenient to it, there exists reasonable cause to

permit the execution of the requested warrant at any time in the day or night.



                                                   Respectfully submitted,



                                                   Kathryn Camiliere
                                                   Special Agent
                                                   Federal Bureau of Investigation


Subscribed and sworn pursuant to Fed. R. Crim. P. 4.1 and 41(d)(3) on January 13, 2021


       _________________________________________

       UNITED STATES MAGISTRATE JUDGE




                                                 12
           Case 1:21-sc-00119-GMH Document 1 Filed 01/13/21 Page 21 of 21




             CERTIFICATE OF AUTHENTICITY OF DOMESTIC BUSINESS
            RECORDS PURSUANT TO FEDERAL RULE OF EVIDENCE 902(11)


        I, _________________________________, attest, under penalties of perjury under the

laws of the United States of America pursuant to 28 U.S.C. § 1746, that the information

contained in this declaration is true and correct. I am employed by Facebook, and my official

title is _____________________________. I am a custodian of records for Facebook. I state

that each of the records attached hereto is the original record or a true duplicate of the original

record in the custody of Facebook, and that I am the custodian of the attached records consisting

of __________ (pages/CDs/kilobytes). I further state that:


a.      all records attached to this certificate were made at or near the time of the occurrence of

the matter set forth, by, or from information transmitted by, a person with knowledge of those

matters;


b.      such records were kept in the ordinary course of a regularly conducted business activity

of Facebook; and


c.      such records were made by Facebook as a regular practice.


        I further state that this certification is intended to satisfy Rule 902(11) of the Federal

Rules of Evidence.




 Date                                  Signature
